IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00275-CR
                                 No. 10-16-00276-CR

RUEBEN EARLE WALKER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 54th District Court
                           McLennan County, Texas
                 Trial Court Nos. 2015-1661-C2 & 2015-1744-C2


                           MEMORANDUM OPINION

      Rueben Earle Walker appeals his convictions for aggravated assault and

possession of a controlled substance. See generally TEX. PENAL CODE ANN. § 22.02 (West

2011) and TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010). However, the

certifications of defendant's right of appeal which Walker signed for each appeal indicate

that he waived his right to appeal.
        Accordingly, these appeals are dismissed.1 See TEX. R. APP. P. 25.2(d); Monreal v.

State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed September 21, 2016
Do not publish
[CRPM]




1
 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the Court of
Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal Appeals within
30 days after either the day the court of appeals' judgment was rendered or the day the last timely motion
for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).

Walker v. State                                                                                     Page 2